Citation Nr: 1332454	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-17 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from August 1954 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In February 2012, the Board issued a decision, in part, denying the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a cervical spine disability.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2012 Order, the Court vacated this portion of the February 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand.

In February 2013, the Board reopened and remanded the claim for further development.  

In June 2013, the Board remanded the claim once again for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claim for service connection.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for a cervical spine disability, to include as secondary to service-connected lumbar spine disability.  

An April 2005 VA examination report notes that the Veteran's cervical spine complaints began in the past year.  The diagnosis was age-related degenerative arthritic changes of the cervical spine.  The examiner opined that the Veteran's cervical spine condition was not caused by or the result of the Veteran's service-connected lumbar spine condition.  Also of record is an October 2005 opinion from a private nurse practitioner who stated that the Veteran's 1954 in-service fall could have produced injuries not identifiable by x-ray at the time of the incident.  The nurse practitioner respectfully disagreed with the VA's finding that the Veteran's cervical arthritis was not service-connected.     

In February 2013, the Board remanded this claim for a nexus opinion.  The examiner was instructed to provide an opinion regarding whether service connection for a cervical spine disability was warranted on either a direct or secondary basis (specifically on an aggravation basis).  Review of the March 2013 cervical spine disability benefits questionnaire (DBQ) revealed that no opinion was rendered regarding whether service connection was warranted on a direct basis.  In addition, the opinion regarding whether service connection was warranted on a secondary basis failed to consider the claim on an aggravation basis.  Also, the examiner did not comment on the Veteran's contention of chronic neck pain over the years, findings made by the VA examiner in the April 2005 examination report, and the October 2005 letter from the private nurse practitioner, as requested by the Board in the February 2013 remand.  

In addition, the Board noted that a March 2013 VA x-ray report of the cervical spine revealed that a possible odontoid fracture could not be entirely excluded as the region of the odontoid was significantly obscured by the overlying structures.  It was indicated that a CT scan may be of help to identify such a fracture.  The March 2013 VA examiner did not discuss the significance of this x-ray report, specifically with regards to whether further testing by a CT scan is warranted in this case.  

In light of the above noted deficiencies, the Board once again remanded the claim in June 2013 for further VA opinion.  

Thereafter, an opinion was offered in June 2013 in which the examiner concluded that the claimed condition is less likely than not due to or the result of the Veteran's service-connected condition.  With respect to a rationale, the examiner referenced the previous DBQ medical opinion that had been provided and noted that no change had occurred so the opinion remained the same.  Moreover, the examiner did not provide opinions with respect to service connection on a direct incurrence basis or aggravation on a secondary basis.  Also, the examiner did not comment on the Veteran's lay statements of chronic neck pain over the years or on any of the other pertinent medical evidence of record referenced by the Board in the June 2013 remand.  

Based on the above, the Board finds that the June 2013 VA examination report is inadequate for adjudication purposes and that further clarification is warranted.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Refer the Veteran's claims folder to a VA physician who has not previously examined him for a clarifying opinion.  The claims file and any pertinent evidence in VBMS/Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in Virtual VA and VBMS that are not available on CAPRI or AMIE must be made available to the examiner for review. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay assertions. 

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that a cervical spine disability is the result of a disease or injury in service as opposed to it being more likely the result of some other cause or factors.   

The examiner should also provide an opinion as to whether a cervical spine disability is at least as likely as not caused by or aggravated by the service-connected lumbar spine disability as opposed to its being more likely the result of some other cause or factors.  By aggravation the Board means a permanent increased in the severity of the underlying disability beyond its natural progression.

In so doing, the examiner should comment on the Veteran's contention of chronic neck pain over the years; findings made by the VA examiner in the April 2005 examination report; the October 2005 letter from the private nurse practitioner; findings in the March 2013 examination report; and the significance, if any, of the March 2013 x-ray report of the cervical spine indicating that a CT scan may be of help in identifying a fracture.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner determines that the Veteran needs to be re-examined prior to offering the requested opinions, he should be so scheduled. 

2.   The RO must notify the Veteran that it is his responsibility to report for an examination if one is scheduled for him and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal 
must then be returned to the Board for appellate review. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

